United States Securities And Exchange Commission Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08359 The Westport Funds (Exact name of registrant as specified in charter) 253 Riverside Avenue, Westport, Connecticut 06880 (Address of principal executive offices) (Zip code) Edmund H. Nicklin, Jr., 253 Riverside Avenue, Westport, Connecticut 06880 (Name and address of agent for service) Registrant's telephone number, including area code:(888) 593-7878 Date of fiscal year end:12/31 Date of reporting period: 06/30/13 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. Item 1. Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Performance Results THE WESTPORT FUNDS Average Annual Total Returns*– June 30, 2013 Fund or Index Six Months One Year Five Years Ten Years# Since Inception#,i Westport Select Cap Fund – Class Rii 16.19% 20.36% 5.63% 8.23% 9.72% Russell 2000® Indexiv 15.86% 24.21% 8.77% 9.53% 6.71% Westport Fund – Class Riii 11.27% 17.20% 7.09% 10.91% 10.62% Russell Midcap® Indexiv 15.45% 25.41% 8.28% 10.65% 8.50% As set forth in the Funds’ prospectus dated May 1, 2013, the actual Total Annual Fund Operating Expenses for Class R shares of the Westport Select Cap Fund and the Westport Fund were 1.36% and 1.23%, respectively at December 31, 2012. Total Annual Fund Operating Expenses for Class R shares include shareholder servicing fees. During the fiscal year ended December 31, 2012, the Class R shares of the Westport Select Cap Fund and the Westport Fund paid shareholder servicing fees equal to 0.12% and 0.13%, respectively. Please see the Funds’ Financial Highlights on pages 17 and 19 for the actual Total Fund Operating Expenses paid for the six months ended June 30, 2013. Westport Advisers, LLC has also contractually agreed to waive a portion of its advisory fees and/or assume certain expenses so that Total Annual Fund Operating Expenses do not exceed 1.50% for any class. # Performance of the Class R shares of the Westport Fund reflects certain waivers and expense reimbursements. Without such waivers and expense reimbursements, performance would have been lower. The following pertains to the chart above as well as to the Letter to shareholders on the following pages. Performance data quoted represents past performance; past performance is not indicative of future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The Funds’ current performance may be lower or higher than the performance data quoted. Investors may obtain current year-to-date and as of last month end performance information, within 7 business days, at www.westportfunds.com or by calling 1-888-593-7878. * The total returns shown above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. i The Class R shares of the Westport Select Cap Fund and the Westport Fund commenced operations on December 31, 1997. ii The Class I shares of the Westport Select Cap Fund commenced operations on February 16, 1998. For the total return and other information relating to Class I shares, see the Financial Highlights on page 18. iii The Class I shares of the Westport Fund commenced operations on February 9, 2001. For total return and other information relating to Class I shares of the Westport Fund, see the Financial Highlights on page 20. iv The Russell Midcap® Index is an index comprised of the 800 smallest companies in the Russell 1000® Index and represents approximately 31% of the total market capitalization of the Russell 1000® Index (an index of the 1,000 largest companies in the Russell 3000® Index (an index of the 3,000 largest U.S. domiciled publicly-traded companies representing approximately 98% of the investable U.S. equity market)). The Russell 2000® Index, also a subset of the Russell 3000® Index, is comprised of the 2,000 smallest U.S. domiciled publicly-traded common stocks in the Russell 3000® Index, and represents approximately 10% of the total market capitalization of that index. You should note that The Westport Funds are professionally managed mutual funds, which are subject to advisory fees and other expenses, while the indices are unmanaged and do not incur expenses. You cannot invest directly in an index. v Lipper Multi-Cap Core Fund Index measures the performance of the 30 largest mutual funds that invest in a variety of capitalization ranges without concentrating 75% of more of their equity assets in any one market capitalization range over an extended period of time, as determined by Lipper, Inc. 2 THE WESTPORT FUNDS LETTER TO SHAREHOLDERS July 11, 2013 Dear Fellow Shareholders: The Federal Reserve (“Fed”) initiated Operation Twist, which consisted of selling short-term debt from its holdings and replacing it with an equal amount of long-term debt, at the Federal Open Market Committee (“FOMC”) meeting held on September 21, 2011. Concerned that the domestic economy required continued support, Operation Twist was extended to year-end 2012 in June 2012. During the second half of 2012, the Fed assessed that the economy was still underperforming and required additional stimulus. On September 13, 2012, the Fed added to that stimulus with the announcement of a third round of quantitative easing (a/k/a “QE3”) through the purchase of $40 billion of mortgage backed securities per month with no termination date. On December 2, 2012, QE3 was expanded further to include the purchase of $45 billion per month of long-term Treasuries. The need for added stimulus was borne out by the subpar real GDP growth of 0.4% and 1.8% in the fourth quarter of 2012 and the first quarter of 2013, respectively. As noted in The Westport Funds’ 2012 Annual Report, the Fed’s efforts to support economic growth have become the primary driver of domestic financial markets. The domestic equity markets recorded double digit returns in the first quarter of this year and modest additional appreciation in the second quarter. The Fed’s current accommodative monetary policy has two components – short-term interest rates set close to zero and QE, which lowers long-term interest rates through the purchase of long-term debt securities. The latter supports the economy through lower mortgage rates and by offsetting the upward pressure on Treasury interest rates from fiscal deficits. Treasury yields strongly influence interest and capitalization rates on other assets and QE can impel investors to purchase riskier assets with bond-like qualities to maintain their target income stream. In their pursuit of yield, investors have aggressively purchased junk bonds, high-yielding utility securities, real estate investment trusts (“REITs”) and the equity securities of companies in stable industries with comparatively high dividend yields. The first hint that the investment landscape was likely to change occurred on May 22, 2013 when Fed Chairman Bernanke testified before a Joint Economic Committee of Congress. In his testimony he reminded investors that, while no firm date had been set for the end of the current QE3 program, sufficient improvement in economic fundamentals would lead to its termination. On June 19 the FOMC released its statement for the meeting held that day and Chairman Bernanke held a news conference in which he laid out specific economic parameters that would lead to a gradual reduction in monthly Fed purchases of debt securities with QE3 possibly ending as early as mid 2014. The yield on the 10-year Treasury bond increased from 1.62% on May 2 to 2.49% at the end of June. As this increase in yield would likely slow the recovery in the housing market, one of the pillars of U.S. economic recovery, a number of Fed governors and Fed Bank presidents quickly “clarified” Chairman Bernanke’s comments, suggesting that the timing and the decrease in monthly debt security purchases could be less aggressive than investors feared. The Westport Funds did not shift assets to higher yielding equities, utilities or REITs in response to QE. The focus of the investment strategy of The Westport Funds is undervalued companies with a degree of competitive advantage, and not the current investment fashion, even one supported by the Fed. In the short run this can have a negative impact on results. Westport Select Cap Fund For the first six months, the Westport Select Cap Fund’s Class R shares outperformed the Russell 2000® Index with a return of 16.19%, compared to 15.86% for the Russell 2000® Index. Since its inception 15½ years ago, the Westport Select Cap Fund has outperformed 3 the Index by just over 300 basis points1 a year, 9.72% to 6.71% both compounded annually. By far the biggest contributor to first half performance was the Westport Select Cap Fund’s largest holding, Universal Health Services, Inc. Class B shares. This operator of acute care and mental health hospitals gained over 38% and contributed 393 basis points to performance. Once again investors focused on the company as a prime beneficiary of the 2014 implementation of the Affordable Care Act or “Obamacare.” The second largest contributor to first half performance was Willis Group Holdings plc, the international insurance broker. The shares rose over 21% and added 204 basis points. The company’s business turnaround continues and could be accelerated by actions expected to be announced this quarter by the new CEO. Making the third largest contribution for the half was Precision Castparts Corp., the components supplier to the aerospace industry. After being essentially flat in the first quarter, the stock rose over 19% in the second quarter, adding 177 basis points to performance in the first half. The shares rose as problems with Boeing’s 787 aircraft were resolved and the Titanium Metals Corp. acquisition was integrated. Two other positions contributed over 100 basis points to first half performance. FEI Company, a manufacturer of electron microscopes, rose nearly 32%, adding 173 basis points, and DeVry, Inc., the for-profit education company, was up over 30% and contributed 139 basis points. On the negative side, 4 of 23 holdings declined, costing 120 basis points, with IPG Photonics Corp., the laser manufacturer, and Forest Oil Corp. subtracting 55 and 50 basis points, respectively, as the only decliners of note. Relative to the corresponding Russell 2000® Index industry sectors, the Westport Select Cap Fund’s holdings in the Financial Services and Healthcare sectors added 161 basis points and 143 basis points, respectively while the Fund’s Energy sector holdings subtracted 98 basis points. The lack of REITs in the portfolio cost 64 basis points relative to the Index. The previously announced acquisition of Plains Exploration & Production Company by Freeport-McMoRan Copper & Gold, Inc. was completed. We chose to receive cash in exchange for the Westport Select Cap Fund’s shares, with proceeds of $49.01 per share compared with our average cost of $18.34 per share, resulting in a large long-term capital gain. Carter’s Inc., John Wiley & Sons, Inc. Class A shares, and General Communications, Inc. Class A shares, were removed from the portfolio during the first half. Westport Fund The Westport Fund Class R shares returned 11.27% versus 15.45% for the Russell Midcap® Index for the first half of 2013. During the second quarter of 2013, the Westport Fund Class R shares outperformed the Index by 81 basis points. The improved performance can be traced to the increase in bond yields after Fed Chairman Bernanke’s news conference following the FOMC meeting on June 19, 2013. With an end to the QE3 scenario laid out, investors found their bond surrogates less attractive. As noted above, the yield on the 10-year Treasury rose sharply, propelled by the fear among yield-focused investors of not being “first through the door.” With fewer “bond-like” holdings than the Russell Midcap® Index, the Westport Fund Class R shares’ first quarter deficit of 495 basis points improved to a deficit of 289 basis points year to date on June 24. The Westport Fund’s improved relative performance in the second quarter suggests that its portfolio should respond favorably versus the Index in an environment of improved economic performance that supports earnings growth even if somewhat higher long-term interest rates are part of the adjustment. It also seems clear that, for the strategy of investing for yield in response to Fed policy to be successful, one must be among the first to exit when the policy changes. 1 Basis Point is a unit that is equal to 1/100th of 1% and is used to denote the change in a financial instrument. 4 Returns from the Westport Fund’s portfolio holdings were consistent in the first half of 2013 with only five negative contributors among the 51 holdings each having a weighting greater than 25 basis points. The two largest combined, Teradata Corp. and Trimble Navigation, Ltd., subtracted 74 basis points from overall performance for the half. On the positive side, Universal Health Services, Inc., Precision Castparts Corp., and Lender Processing Services, Inc. contributed 86, 79, and 77 basis points, respectively. On a relative basis versus the Russell Midcap® Index, the Consumer Discretionary and Services sector was the largest detractor to Fund performance in the first half of 2013 at 262 basis points. Also on a relative basis, the Fund’s investments in the Utilities sector subtracted 81 basis points and in REITs subtracted 51 basis points. These three industry sectors accounted for 94% of the Fund’s first half underperformance. The Westport Fund’s average return has outperformed that of the Russell Midcap® Index by over 200 basis points for the 15½ years since its inception, 10.62% vs. 8.50%, respectively. The Fund’s average annual return also compares favorably to the 5.47% average annual return for the Lipper Multi Cap Core Fund Index, which consists of mutual funds with holdings in the small, medium and large capitalization categories. The Westport Fund’s focus on the long term and avoidance of short-term fads, even those that seem compelling, has been a key factor in these long-term results. There were a small number of significant portfolio adjustments in the first half. Lender Processing Services, Inc. (“LPS”) provides information technology (“IT”) and services that allow its customers to outsource many of the functions associated with mortgage origination and servicing. Its former parent Fidelity National Financial, Inc. decided the IT segment would enhance its product offerings, while substantial savings were available in merging its mortgage services with those of LPS. Currently, the valuation of the combined companies is not attractive so the Westport Fund’s holdings in LPS with a duration greater than one year were liquidated. Similarly, Chicago Bridge & Iron N.V. completed its purchase of The Shaw Group, Inc. in the first quarter of 2013. The Shaw Group’s focus is on engineering and construction for the utility industry, which broadens the customer base for the combined companies but doesn’t enhance its risk adjusted profitability; thus, the bulk of the position was sold. The Plains Exploration and Production Company acquisition by Freeport-McMoran Copper and Gold, Inc. for $49 in cash including a $3 dividend was completed at the end of May. This represented a 45% premium over the stock price before the announcement of the purchase. The largest new commitment during the first half of 2013 was to Time Warner, Inc., whose businesses are the production of movies and video content for cable TV networks, TV series, and premium pay channel HBO. In addition, Time Warner, Inc. is spinning off its publishing unit later this year so the growth of the entertainment businesses will no longer be diluted. There is substantial interest from consumers and investors in streaming video sites accessed via the internet for a monthly subscription fee. With a new form of distribution and new distributors, quality programming should be increasingly valuable. Another new addition, PetSmart, Inc., operates superstores which provide an integrated offering to dog and cat owners. Many of its stores offer not only the usual retail products and grooming but also pet hotel services and veterinary care. The company’s financial forecast for 2013 was disappointing to some investors, which created an attractive valuation and an opportunity to purchase its shares. Outlook Apparently, Chairman Bernanke has come to the conclusion that the ongoing effectiveness of the Fed’s bond buying program is declining. After all, the Fed’s goal of moving capital to riskier assets has largely been achieved. Stock prices, as measured by the Standard & Poor’s 500® Index (“S&P 500”), have risen over 130% from the lows of 2009 and housing demand and prices have risen in all areas of the country. The benefits of this “wealth effect” are reflected in rising 5 measures of consumer confidence, particularly in the market for “big ticket” purchases such as cars and light trucks. However, QE is not without economic cost. It can lead to funding projects that otherwise would be deemed uneconomic and to assets at unrealistic price levels – bubbles in extreme cases - if investors channel excess liquidity into a small subset of asset classes. On June 19 Chairman Bernanke laid out a fairly definitive schedule for dialing back and then eliminating the current QE program involving $85 billion of monthly purchases of Treasuries and mortgage backed debt. In essence, Mr. Bernanke committed to ending this program by mid-2014 as long as the economy continues to strengthen and unemployment declines to a specified level. He also made it clear that the fed funds rate would likely remain near zero until sometime in 2015. The immediate reaction in the markets was an upward spike in interest rates and a sharp sell-off in equity prices. Jawboning by various Fed officials quickly followed, focusing on the Chairman’s qualification that tapering would not begin immediately and would only end next year if the economy’s performance justified such a move. Nevertheless, it appears that the challenge has been laid out – can equity prices, which have been driven higher by rising P/E ratios due to low and declining interest rates, move higher if QE is curtailed? At the start of the year it was widely expected that earnings growth for the S&P 500 would be a modest 5% for 2013. The S&P 500 has gained nearly 14% in the first half which suggests approximately 9% was from price-earnings multiple expansion. A further increase in price-earnings multiples in 2013 is likely to be a struggle but not an insurmountable one. If the Fed’s forecast for stronger second half economic growth proves correct, corporate earnings would benefit and profits would likely grow at a faster rate than the minimal 1%-2% expected for this quarter. On the other hand, if the sequester or some other factor negatively impacts that growth, the Fed has provided itself cover to slow tapering or, at an extreme, it could even extend the current program. The Fed will be the first mover among major central banks in reigning in its exceptionally accommodative monetary policy. This was made clear in recent days when the heads of the European Central Bank and the Bank of England affirmed their commitments to a lengthy period of low interest rates. Add Japan to this list while China is attempting to maintain a reasonable growth rate in the face of weakening export demand. Under these circumstances, the equity markets should be inclined to increased volatility in the second half with shares more likely to rise than fall through year end. We appreciate the support of our shareholders. Edmund H. Nicklin, Jr. Andrew J. Knuth The discussions included in this shareholder report may contain certain forward-looking statements about the factors that may affect performance of the Funds in the future, including the portfolio managers’ outlook regarding economic, market, political, and other factors relevant to investment performance. These statements are based on the portfolio managers’ expectations concerning certain future events and their expected impact on the Funds, and are current only through the date on the cover of this report. Forward-looking statements are inherently uncertain and are not intended to predict the future performance of the Funds. Actual events may cause adjustments in the portfolio managers’ strategies from those currently expected to be employed, and the outlook of the portfolio managers is subject to change. Any opinions of the Portfolio Managers are intended as such and not as statements of fact requiring affirmations. There are special risks associated with small and mid-capitalization issues such as market illiquidity and greater market volatility than larger capitalization issues. 6 Westport Select Cap Fund (WPSRX) – Portfolio Summary Average Annual Total Returnsi – June 30, 2013 Fund or Index Six Months One Year Five Years Ten Years Since Inceptionii Westport Select Cap Fund – Class R 16.19% 20.36% 5.63% 8.23% 9.72% Russell 2000® Index 15.86% 24.21% 8.77% 9.53% 6.71% Performance data quoted represents past performance; past performance is not indicative of future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The Fund’s current performance may be lower or higher than the performance data quoted. Investors may obtain current year-to-date and as of last month end performance information, within 7 business days, at www.westportfunds.com or by calling 1-888-593-7878. i The chart above represents the performance of the Class R shares only. Performance of the Class I shares may vary based on differences in expenses paid by shareholders in the different classes. The total returns shown above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Class I shares of the Westport Select Cap Fund commenced operations on February 16, 1998. For the total return and other information relating to Class I shares, see the Financial Highlights on page 18. ii The Class R shares of the Westport Select Cap Fund commenced operations on December 31, 1997. Representation of Portfolio Holdings June 30, 2013 (Unaudited) The illustration below provides the industry allocations for the Westport Select Cap Fund. Industry Allocation (% of Net Assets) Insurance 18.3% Industrial Specialty Products 17.9% Consumer Products & Services 11.9% Business Products & Services 11.9% Health Care Products & Services 11.7% Aerospace Products & Services 11.0% Industrial Services 9.6% Security Products & Services 2.2% Oil & Gas Producers 1.6% Banks & Thrifts/Financial Services 1.3% Cash & Cash Equivalents 2.6% Total 100.0% 7 THE WESTPORT FUNDS WESTPORT SELECT CAP FUND PORTFOLIO OF INVESTMENTS June 30, 2013 (Unaudited) COMMON STOCKS — 97.4% Shares Market Value Aerospace Products & Services — 11.0% Precision Castparts Corp. $ Banks & Thrifts/Financial Services — 1.3% Banner Corp. Business Products & Services — 11.9% CACI International, Inc.(a) PTC, Inc.(a) Synopsys, Inc.(a) Consumer Products & Services — 11.9% Big Lots, Inc.(a) Darden Restaurants, Inc. Orient-Express Hotels Ltd. - Class A(a) Saks, Inc.(a) Health Care Products & Services — 11.7% Universal Health Services, Inc. - Class B Industrial Services — 9.6% DeVry, Inc. United Rentals, Inc.(a) Industrial Specialty Products — 17.9% FEI Company IPG Photonics Corp. QLogic Corp.(a) Rofin-Sinar Technologies, Inc.(a) Rogers Corp.(a) Insurance — 18.3% Arthur J. Gallagher & Company Brown & Brown, Inc. Willis Group Holdings plc Oil & Gas Producers — 1.6% Forest Oil Corp.(a) Stone Energy Corp.(a) 8 THE WESTPORT FUNDS WESTPORT SELECT CAP FUND PORTFOLIO OF INVESTMENTS (Continued) June 30, 2013 (Unaudited) COMMON STOCKS — 97.4% (Continued) Shares Market Value Security Products & Services — 2.2% Checkpoint Systems, Inc.(a) $ TOTAL COMMON STOCKS (Cost $177,475,057) $ MONEY MARKETS — 2.7% Shares Market Value Federated U.S. Treasury Cash Reserve Fund $ TOTAL MONEY MARKETS (Cost $11,745,894) $ TOTAL INVESTMENT SECURITIES — 100.1% (Cost $189,220,951) $ LIABILITIES IN EXCESS OF OTHER ASSETS — (0.1)% ) NET ASSETS — 100.0% $ (a) Non-income producing security. See accompanying notes to financial statements. 9 Westport Fund (WPFRX) – Portfolio Summary Average Annual Total Returnsi – June 30, 2013 Fund or Index Six Months One Year Five Years Ten Yearsii Since Inceptionii,iii Westport Fund – Class R 11.27% 17.20% 7.09% 10.91% 10.62% Russell Midcap® Index 15.45% 25.41% 8.28% 10.65% 8.50% Performance data quoted represents past performance; past performance is not indicative of future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The Funds’ current performance may be lower or higher than the performance data quoted. Investors may obtain current year-to-date and as of last month end performance information, within 7 business days, at www.westportfunds.com or by calling 1-888-593-7878. i The chart above represents the performance of the Class R shares only. Performance of the Class I shares may vary based on differences in expenses paid by shareholders in the different classes. The total returns shown above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Class I shares of the Westport Fund commenced operations on February 9, 2001. For total return and other information relating to Class I shares of the Westport Fund, see the Financial Highlights on page 20. ii Performance of the Class R shares reflects certain waivers and expense reimbursements. Without such waivers and expense reimbursements, performance would have been lower. iii The Class R shares of the Westport Fund commenced operations on December 31, 1997. Representation of Portfolio Holdings June 30, 2013 (Unaudited) The illustration below provides the industry allocations for the Westport Fund. Industry Allocation (% of Net Assets) Business Products & Services 16.2% Industrial Specialty Products 15.5% Consumer Products & Services 9.2% Chemicals 9.2% Health Care Products & Services 8.5% Oil & Gas Producers 6.9% Banks & Thrifts/Financial Services 5.1% Medical Products & Services 4.9% Aerospace Products & Services 4.6% Broadcasting/Cable TV/Advertising 4.1% Other Holdings 10.3% Cash & Cash Equivalents 5.5% Total 100.0% 10 THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS June 30, 2013 (Unaudited) COMMON STOCKS — 94.5% Shares Market Value Aerospace Products & Services — 4.6% Precision Castparts Corp. $ Banks & Thrifts/Financial Services — 5.1% Cullen/Frost Bankers, Inc. MasterCard, Inc. - Class A State Street Corp. SunTrust Banks, Inc. WSFS Financial Corp. Broadcasting/Cable TV/Advertising — 4.1% Interpublic Group of Companies, Inc. Time Warner, Inc. Business Products & Services — 16.2% CA, Inc. CACI International, Inc.(a) Check Point Software Technologies Ltd.(a) Copart, Inc.(a) Lender Processing Services, Inc. PTC, Inc.(a) Synopsys, Inc.(a) Teradata Corp.(a) Trimble Navigation Ltd.(a) Chemicals — 9.2% Air Products and Chemicals, Inc. Albemarle Corp. FMC Corp. Praxair, Inc. Consumer Products & Services — 9.2% American Eagle Outfitters, Inc. Dr. Pepper Snapple Group, Inc. McCormick & Company, Inc. PetSmart, Inc. Ross Stores, Inc. Engineering & Consulting — 0.3% Chicago Bridge & Iron Company N.V. 11 THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS (Continued) June 30, 2013 (Unaudited) COMMON STOCKS — 94.5% (Continued) Shares Market Value Health Care Products & Services — 8.5% AbbVie, Inc. $ CVS Caremark Corp. Laboratory Corporation of America Holdings(a) Universal Health Services, Inc. - Class B Industrial Services — 2.3% Republic Services, Inc. Industrial Specialty Products — 15.5% Amphenol Corp. FEI Company International Rectifier Corp.(a) MSC Industrial Direct Company, Inc. - Class A Nordson Corp. Pall Corp. Texas Instruments, Inc. W.W. Grainger, Inc. Insurance — 3.0% Brown & Brown, Inc. Willis Group Holdings plc Medical Products & Services — 4.9% Abbott Laboratories Charles River Laboratories International, Inc.(a) Varian Medical Systems, Inc.(a) Oil & Gas Producers — 6.9% Anadarko Petroleum Corp. EOG Resources, Inc. Forest Oil Corp.(a) Lone Pine Resources, Inc.(a) Stone Energy Corp.(a) Oil & Gas Services — 0.9% Core Laboratories N.V. Transportation — 1.9% FedEx Corp. 12 THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS (Continued) June 30, 2013 (Unaudited) COMMON STOCKS — 94.5% (Continued) Shares Market Value Utilities — 1.0% Entergy Corp. $ Other — 0.9%(b) TOTAL COMMON STOCKS (Cost $420,897,480) $ MONEY MARKETS — 6.1% Shares Market Value Federated U.S. Treasury Cash Reserve Fund $ TOTAL MONEY MARKETS (Cost $39,462,770) $ TOTAL INVESTMENT SECURITIES — 100.6% (Cost $460,360,250) $ LIABILITIES IN EXCESS OF OTHER ASSETS — (0.6)% ) NET ASSETS — 100.0% $ (a) Non-income producing security. (b) “Other” category includes all issues that are not disclosed separately in the Portfolio of Investments. See accompanying notes to financial statements. 13 THE WESTPORT FUNDS STATEMENTS OF ASSETS AND LIABILITIES June 30, 2013 (Unaudited) Westport Select Cap Fund Westport Fund ASSETS Investment securities: At acquisition cost $ $ At market value (Note 2) $ $ Dividends and interest receivable Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed Payable to Adviser (Note 4) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Undistributed net investment income (loss) ) Accumulated net realized gain from security transactions Net unrealized appreciation on investments Net assets $ $ PRICING OF CLASS R SHARES Net assets attributable to Class R shares $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) (Note 5) Net asset value, offering price and redemption price per share (Note 2) $ $ PRICING OF CLASS I SHARES Net assets attributable to Class I shares $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) (Note 5) Net asset value, offering price and redemption price per share (Note 2) $ $ See accompanying notes to financial statements. 14 THE WESTPORT FUNDS STATEMENTS OF OPERATIONS For the Six Months Ended June 30, 2013 (Unaudited) Westport Select Cap Fund Westport Fund INVESTMENT INCOME Dividends $ $ TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 4) Transfer agent fees, Class I (Note 4) Transfer agent fees, Class R (Note 4) Shareholder servicing fees, Class R (Note 4) Administration and accounting services fees (Note 4) Shareholder reporting costs Professional fees Registration fees, Class R Registration fees, Class I Trustees' fees Custodian fees Insurance expense Compliance fees and expenses Other expenses TOTAL EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from security transactions Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ Net of Foreign taxes withheld of $4,588. See accompanying notes to financial statements. 15 THE WESTPORT FUNDS STATEMENTS OF CHANGES IN NET ASSETS Westport Select Cap Fund Westport Fund For the Six Months Ended June 30, 2013 (Unaudited) For the Year Ended December 31, For the Six Months Ended June 30, 2013 (Unaudited) For the Year Ended December 31, FROM OPERATIONS: Net investment income (loss) $ ) $ ) $ $ Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments ) Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS: From investment income, Class R — — — ) From investment income, Class I — — — ) From realized gains, Class R — ) — ) From realized gains, Class I — ) — ) Decrease in net assets from distributions to shareholders — ) — ) FROM CAPITAL SHARE TRANSACTIONS: CLASS R Proceeds from shares sold Reinvested Dividends — — Payments for shares redeemed ) Net increase (decrease) in net assets from Class R share transactions ) ) ) CLASS I Proceeds from shares sold Reinvested Dividends — — Payments for shares redeemed ) Net increase (decrease) in net assets from Class I share transactions ) ) Net increase (decrease) in net assets from capital share transactions ) ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) ) NET ASSETS: Beginning of period End of period $ ACCUMULATED NET INVESTMENT INCOME (LOSS) $ ) $
